Citation Nr: 1233059	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 7, 2009.

4.  Entitlement to a rating in excess of 70 percent for PTSD, from August 7, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to May 2, 2012.

6.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, from May 2, 2012.

7.  Entitlement to an initial compensable rating for migraines, prior to November 25, 2009.

8.  Entitlement to a rating in excess of 50 percent for migraines, from November 25, 2009.

9.  Entitlement to an initial rating in excess of 10 percent for left ankle strain, prior to May 2, 2012.

10.  Entitlement to a rating in excess of 20 percent for left ankle strain, from May 2, 2012.

11.  Entitlement to an initial compensable rating for degenerative arthritis of the left knee.

12.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

13.  Entitlement to an initial compensable rating for tendonitis of the right elbow.

14.  Entitlement to an initial compensable rating for a duodenal ulcer.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of RO in Roanoke, Virginia.  Jurisdiction of this matter is currently    with the RO in Nashville, Tennessee.

The Board notes that, while the Veteran previously was represented by the Virginia Department of Veterans Services, in June 2012, before certification of the appeal to the Board, the Virginia Department of Veterans Services revoked its power of attorney.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

2.  The Veteran is not shown to have a current right ankle disorder causally related to any period of active military service.

3.  Since the September 13, 2007 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included hyperarousal, avoidance, re-experiencing of traumatic events, stress, anxiety, depression, sleep disturbance, anger/irritability, isolation and relationship problems; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships.  These symptoms more nearly approximate the higher rating.

4.  For the period from August 7, 2009, the Veteran's psychiatric disability was not productive of total occupational and social impairment.

5.  Prior to May 2, 2012, the service-connected degenerative disc disease of the lumbar is shown to have been manifested by forward flexion within normal limits with pain at the endpoints; the combined range of motion of the lumbar spine was 240 degrees. 

6.  Since May 2, 2012, the service-connected degenerative disc disease of the lumbar spine is shown to be manifested by limitation of thoracolumbar flexion to 30 degrees or less; neither incapacitating episodes nor unfavorable ankylosis of the lumbar spine is demonstrated.

7.  Prior to November 25, 2009, headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are not demonstrated.

8.  Since November 25, 2009, the Veteran's migraines have been productive of disability no greater than headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

9.  Prior to May 2, 2012, left ankle strain productive of marked limitation of motion is not demonstrated.

10.  Since May 2, 2012, the Veteran's left ankle strain has been productive of no greater than marked limitation of motion.  

11.  Prior to May 2, 2012, the service-connected degenerative joint disease of the left knee has been productive of disability manifested by no worse than full range of motion of the knee without pain. 

12.  Prior to May 2, 2012, the service-connected patellofemoral syndrome of the right knee has been productive of disability manifested by no worse than full range of motion of the knee without pain. 

13.  Beginning May 2, 2012, the service-connected degenerative joint disease of the left knee has been productive of disability manifested by arthritis and some limitation of motion, resulting in, at worse, range of motion from 0 degrees on extension to 130 degrees on flexion. 

14.  Beginning May 2, 2012, the service-connected patellofemoral syndrome of the right knee has been productive of disability manifested by painful limitation of motion, resulting in, at worse, range of motion from 0 degrees on extension to 130 degrees on flexion. 

15.  The service-connected tendonitis of the right elbow has been productive of disability manifested by no worse than full range of motion of the elbow without pain. 

16.  The service-connected duodenal ulcer is not shown to be productive of mild disability with recurring symptoms once or twice yearly.  No active ulcers are demonstrated


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The Veteran is not shown to have a current right ankle disorder due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for the PTSD, since September 13, 2007, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

4.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD from August 7, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine have not been met for the period prior to May 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 40 percent, but not higher, rating for the service-connected degenerative disc disease of the lumbar spine for the period beginning May 2, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

7.  The criteria for a compensable rating for migraines are not met at any pertinent period prior to November 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

8.  The criteria for a rating in excess of 50 percent for migraines are not met at any pertinent period since November 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

9.  The criteria for a rating in excess of 10 percent for left ankle strain are not met at any pertinent period prior to May 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).

10.  The criteria for a rating in excess of 20 percent for left ankle strain are not met at any pertinent period since May 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).

11.  The criteria for a compensable rating for degenerative arthritis of the left knee are not met at any pertinent period prior to May 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2011).

12.  The criteria for a compensable rating for patellofemoral syndrome of the right knee are not met at any pertinent period prior to May 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5024 (2011).

13.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 10 percent, but not higher, rating for the service-connected degenerative arthritis of the left knee for the period beginning May 2, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2011).

14.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 10 percent, but not higher, rating for the service-connected patellofemoral syndrome of the right knee for the period beginning May 2, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5024 (2011)

15.  The criteria for a compensable rating for tendonitis of the right elbow are not met at any pertinent period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5024 (2011).

16.  The criteria for a compensable rating for the service-connected duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  
  
However, as certain claims on appeal stem from the initial grants of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to the disabilities.  

A June 2008 letter set forth applicable criteria for higher ratings for the service-connected disabilities.  After issuance of the June 2008 letter, and opportunity for the Veteran to respond, the October 2008 Statement of the Case (SOC) and more recently June 2012 Supplemental SOC (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.    

The Veteran's service treatment records reflect no complaints of, treatment for or diagnosis of symptoms related to bilateral hearing loss.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Subsequent to service, the Veteran underwent VA examination in October 2007.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
10
0
0
10
LEFT
15
5
0
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The audiologist stated the results showed normal hearing. 

B.  Right Ankle

The Veteran's service treatment records reflect that he received treatment for a right ankle injury in September 1999.  The diagnosis was sprain of the right ankle.  Otherwise, there are no complaints of, treatment for or diagnosis of symptoms related to a right ankle disorder.

Subsequent to service, the Veteran contends that he has a current right ankle disorder causally related to his period of service.  However, there is simply no evidence of a current right ankle disorder.  In a May 2012 VA examination report, the diagnosis was right ankle sprain, 1999, resolved without residual disability.  The examiner found that although the Veteran had a right ankle sprain in 1999, there was no evidence of any other service complaints or evidence of a chronic right ankle disorder. 

Analysis

Given its review of the record, the Board finds that service connection for the claimed bilateral hearing loss and right ankle disorder is simply not warranted.  The competent evidence clearly indicates that the Veteran does not have a bilateral hearing loss to an extent recognized as a disability for VA purposes (see 38 C.F.R. § 3.385) or a current right ankle disorder.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disabilities for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a bilateral hearing loss and a right ankle disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

The only evidence of record supporting the Veteran's claims is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion regarding the etiology of his claimed bilateral hearing loss and right ankle disorders.  However, the medical evidence of record simply does not support his contention.  Thus, in the absence of documented medical evidence or other indicia to corroborate his contentions, his credibility as to these matters is suspect, and his contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, claims for service connection for bilateral hearing loss and a right ankle disorder are denied.  

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

A.  PTSD

In the appealed rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating for the psychiatric disability, effective on September 13, 2007.  In a June 2012 rating decision, the RO increased the evaluation for the service-connected PTSD to 70 percent effective on August 7, 2009.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the cervical spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The initial ratings for the Veteran's PTSD have been assigned pursuant to Diagnostic Code (DC) 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Factual Background

An October 2007 report of VA examination reveals that the Veteran began experiencing numerous PTSD symptoms as a result of his experiences in Iraq, including hyperarousal, avoidance, re-experiencing of traumatic events, reclusiveness and avoidance of social situations (unless people are well known to him) and sleep difficulties.  The Veteran was living separately from his wife and three children (he was living with a friend from the Army); he was seeking employment with the ATF as a firearms instructor.  He limited social interactions and had only gone out on two occasions, both times for less than two hours.

On examination, he was clean and casually dressed.  Psychomotor activity and speech were unremarkable.  His attitude was cooperative and his affect was appropriate; however, his mood was anxious.  He was able to perform serial 7's and able to spell a word forward and backward.  He was oriented to person, time and place; thought process and content were unremarkable; and, he had no evidence of delusions or hallucinations.  He understood the outcome of his behavior; he was of average intelligence; and, he understood that he had a problem.  He had sleep difficulties and could not remember the last time he slept continually for more than an hour.  His sleep problems were not interfering with his daytime activities but he was concerned they would when he started work and had to get up early.  He did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  He was able to interpret proverbs appropriately.  He reported having daily, severe panic attacks unless he took his medication and avoided certain situations.  He did not have homicidal or suicidal thought; his impulse control was good; he had no episodes of violence; he was able to maintain minimum hygiene and had no problem with activities of daily living; and, he had no memory impairment.

The diagnosis was PTSD and a GAF score of 60 was assigned.  The examiner commented that the Veteran's symptoms were moderately severe with impairment in social and family functioning.  The examiner found that the PTSD symptoms did not cause total occupational and social impairment or occupational and social impairment which resulted in deficiencies in judgment, thinking, family relations, work, mood or school.  However, the examiner did find that there was reduced reliability and productivity due to the PTSD symptoms.  The examiner noted that the Veteran's mood was depressed and anxious and his PTSD symptoms had caused problems in his marriage as the Veteran and his wife were living separately.

In a January 2008 VA treatment record, the Veteran reported that he was doing "well," after spending the holidays with family.  He was tolerating Celexa better.  He continued to have sleep problems and the prescribed medication was not offering relief.  He was advised to increase the dosage.  Objectively, he was alert, fully oriented and his mood and affect were neutral.  His speech was organized, linear and goal oriented.  There was no indication of psychosis or organicity.  The diagnosis was PTSD and a GAF score of 65 was assigned.

A May 2008 VA treatment record reflects that the Veteran's PTSD symptoms were manifested by stress, anxiety, depression, sleep disturbance, anger/irritability, isolation and relationship problems.  He recently started a new job but he was tired in the mornings due to his sleeping problems and had already had to take leave of absence.

Objectively, he was appropriately groomed and his attitude was cooperative, attentive and interested.  He exhibited some psychomotor retardation.  His speech was fluent, relevant and coherent.  His mood was depressed and irritable and his affect was appropriate but depressed.  His perception and thought content were unremarkable and his thought flow was spontaneous, normal, linear, logical and goal directed.  He denied suicidal or homicidal ideation and his judgment, insight and reliability were good.  He was alert and oriented in all spheres.  His concentration was good and memory was fair to good.  His abstraction was good and he was of average intellect.  The diagnosis of PTSD was confirmed and a GAF score of 65 was assigned.

A June 2008 VA treatment record reflect that report of symptoms and objective findings remained wholly unchanged from the previous treatment record except that the Veteran demonstrated homicidal ideation with plan.  The PTSD diagnosis was confirmed and a GAF score of 60 was assigned.  August through December 2008 VA treatment records reflect that the Veteran's report of symptoms and objective findings remained wholly unchanged from previous treatment records and the Veteran denied having homicidal ideation.  The diagnosis of PTSD was confirmed and GAF score of 55 was assigned.

A June 2009 VA treatment record reflects that the Veteran was dressed and groomed appropriately; made good eye contact; did not show any signs of cognitive impairment; displayed no problems with answering, asking or understanding questions; and, appeared to be of normal intelligence.  He reported having nightmares that kept him from getting full night of sleep; he reported that he had only averaged approximately three hours of sleep per night over the past five years.  He complained of anxiety and avoided crowds to the extent that he only left home to go to work.  His mother did his grocery shopping and he ordered everything else he needed online.  He did not leave his home to interact with others.

In an August 2009 treatment record, the Veteran reported that his 11 year old son had recently spent 4 weeks with him.  He and his wife, whom he was separated from, got into an argument and she took the son with her.  He reported that after that, he spent five days in the woods because he wanted to be by himself.  He stated that he had not been sleeping.  The examiner indicated that the Veteran sounded very depressed and despondent.  The Veteran denied having suicidal or homicidal ideation or using drugs or alcohol.

Objectively, his appearance was normal and his grooming and hygiene were appropriate.  He displayed no psychomotor agitation or retardation and sat calmly with normal activity level.    His attitude was attentive and cooperative; his speech was fluent, coherent, not pressured, without latency and of normal volume and pace; his mood was subdued; his affect was appropriate to thought content, mood and circumstance; and, he denied all types of hallucinations.  His thought flow was spontaneous, linear, logical and goal directed and he demonstrated no delusions, loose associations or flight of ideas.  He denied suicidal ideation, plan or intent as well as homicidal ideation or intent to harm others.  He was alert and oriented to all spheres.  His memory was grossly intact and his attention, judgment, and impulse control were fair.  A GAF score of 45 was assigned for the PTSD.

A September 2009 VA treatment record reflects that the Veteran continued to have PTSD symptoms manifested by depression, anxiety, intrusive thoughts, hypervigilance, irritability, problem with anger management, panic attacks and social isolation.  He worked only because he needed the money to provide for his children; otherwise, he stated he would quit his job and "live in the mountain by myself."  He described his current mood as depressed, irritable and angry and admitted felling hopeless and helpless a lot.  He denied having intent or plan to harm himself or others and denied having psychotic symptoms.  He complained of poor sleep.

Objectively, he appeared normal and his grooming and hygiene were appropriate.  He was slightly agitated and restless but not angry.  His speech was fluent, coherent, normal volume and pacing and without pressure or latency.  His mood was depressed, helpless and hopeless.  His affect was appropriate to thought content, mood and circumstance.  He denied all types of hallucinations.  His thought flow was spontaneous, linear, logical and goal directed and he exhibited no delusions, loose associations or flight of ideas.  He denied suicidal or homicidal ideation, intent or plan.  He was alert and oriented in all spheres.  His memory was grossly intact and his attention, judgment and impulse control were fair.  A GAF score of 50 was assigned for the PTSD.

October 2009 VA treatment records reflect that the Veteran's report of symptoms and objective findings remained wholly unchanged from the previous treatment record.  The diagnosis of PTSD was confirmed and GAF score of 45 was assigned.

In a January 2010 VA treatment record, the Veteran reported that he was going through significant family and social stress.  He was living in a home with a friend but had been asked to leave and was now living with another friend.  He continued to have PTSD symptoms manifested by nightmares, intrusive thoughts, flashbacks, hypervigilance, irritability, helplessness and hopelessness.  The Veteran declined the examiner's offer for inpatient admission.

Objectively, he appeared normal and he was appropriately groomed with fair personal hygiene.  There was no psychomotor agitation or retardation.  He was pleasant, polite and cooperative and his speech was fluent, coherent without pressure or latency.  His mood was depressed and his affect was congruent with his mood.  He denied any hallucinations.  His thought flow was spontaneous, linear, logical and goal directed and he demonstrated no delusions or paranoia.  He denied suicidal or homicidal ideation.  He was alert and oriented in all spheres. His memory was intact and attention and judgment were fair.  A GAF score of 45 was assigned for the PTSD.

A May 2012 report of VA examination reflect that the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks (more than once per week), chronic sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work like setting and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran reported that he had finally divorced his first wife in 2011 because he found out she was having multiple affairs.  During the separation, the Veteran lived with a military buddy but that didn't work out and it ended badly because the two had frequent verbal conflicts over the Veteran's occupational, social and legal problems.  On one particular encounter, the Veteran threatened violence.

He moved into an isolated cabin that belonged to some of his mother's friends.  He had no phone, television or internet.  His mother bought his groceries and his only social interaction was his childhood friend (approximately every other week) and his children (about once per month).  In 2011, he and his childhood friend had a disagreement and the friendship was lost.  Following the death of his mother, he learned his ex-wife had been having the affairs and that two of his children might not even be his own biological kids, so he petitioned for paternity tests.

Thereafter, the Veteran moved to east Tennessee for a fresh start.  He married his friend who was also a Veteran.  He reported the marriage was going well and that she understood him because she suffered from similar military medial and emotional problems.  They understood each other's needs and she gave him the space that he needed if he could not talk or wanted to be alone.  The Veteran wished he could "be normal."  He and his wife did not socialize and did not go out or get to spend a great deal of time together because she was a full-time student.  

Reportedly, he spent all his time at home.  He cleaned the house, read and occasionally emailed with military friends and some of his cousins.  However, mostly he just stared at the wall on the couch or floor.  He had no friends or acquaintances and did not belong to any groups, clubs or organizations.  

He previously worked from May 2008 to December 2009 at a medical center.  He found the job stressful because of the time deadlines.  He reported that he missed a lot of sleep because of his sleeping impairment because he was just too tired to go to work.  If people were not agreeable or gave him any grief, he was not professional and responded aggressively.  He had frequent verbal altercations with his co-workers.  His boss tried to be accommodating and eventually let him resign without notice.

The Veteran had not worked since 2009 and he had been receiving Social Security Administration (SSA) benefits since 2010.  He did not feel that he was employable at this time because of his low stress tolerance and difficulty getting along with others.

Objectively, his attention and concentration abilities appeared adequate but the examiner noted that the Veteran reported subjective difficulties.  He made zero errors performing serial sevens to 51; he was able to spell the word "world" forward and backward without apparent difficulty.  He was able to correctly calculate change from a five dollar bill.  He was oriented to person, place, time and situation.  He was casually dressed and adequately groomed.  He appeared his age and had multiple tattoos and scars and his ears and tongue were pierced.  His psychomotor activity was tense and fidgeting.  His speech was normal in rate, volume, prosody but also characterized by urgency.  His attitude was cooperative and sincere; his affect was tense and fairly broad in range; his mood was mildly anxious and sad; and, his thought processes were logical and sequential.  His thought content focused on avoiding thinking about his experiences in Iraq and thinking about his deceased mother.  He missed being in the Army.  He exhibited no delusions or hallucinations.  He was quick to use verbal aggression and threats of violence.  He was of average intelligence; understood that he had a problem; and, had chronic and severe sleep impairment.  Inappropriate behavior was not observed but the Veteran did report some obsessive and ritualistic behavior.  He reported having panic attacks when he was away from home.

He had no suicidal thoughts, ideation, plan or intent.  He did have thoughts of wishing his step father and his ex-wife were dead but he had no intent or plan to harm either of them.  His impulse control was fair.  His recent and remote memory was intact; however, he had reported subjective difficulties with immediate memory.  Recall was unremarkable and he demonstrated some impairment in activities of daily living.  A GAF score of 45 was assigned for his PTSD.  The examiner commented that the Veteran's PTSD symptoms, alone, rendered him unable to secure and maintain substantially gainful employment.  It was extremely unlikely that he would be able to perform any job duties reliably and efficiently due to the severity of his sleep disturbance, chronic fatigue, low stress tolerance, amotivation, decreased initiative, indecisiveness, decreased attention and decreased concentration.  The examiner also commented that it was extremely unlikely that the Veteran would be able to cope with and respond appropriately to the normal interpersonal demands and stressors found in any typical work environment due to his severe low frustration tolerance, impatience, irritability, aggressiveness, chronic anxiety, frequent panic attacks, suspiciousness, social avoidance, emotional reactivity and distractibility.

Analysis

Period prior to August 7, 2009

Considering the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent, but no higher, rating for the PTSD is warranted, effective September 13, 2007, the date of the award of service connection for PTSD.  To that end, the evidence demonstrates that the Veteran has consistently manifested PTSD symptoms such as hyperarousal, avoidance, re-experiencing of traumatic events, stress, anxiety, depression, sleep disturbance, anger/irritability, isolation and relationship problems.  In the October 2007 report of VA examination, the examiner commented that the Veteran's PTSD symptoms were moderately severe with impairment in social and family functioning and found that there was reduced reliability and productivity due to the PTSD symptoms. 

Collectively, the aforementioned objective evidence reflects that, the Veteran's PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships, the level of impairment consistent with a 50 percent rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his psychiatric disability has more nearly approximated the criteria for an initial 50 percent rating beginning September 13, 2007.  

While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include hyperarousal, avoidance, re-experiencing of traumatic events, stress, anxiety, depression, sleep disturbance, anger/irritability, isolation and relationship problems support assignment of the 50 percent rating.  

The Board further finds that the assigned GAF scores that ranged between 55 and 65 reflected in the treatment records during this time period appear consistent with a 50 percent rating.  According to the DSM-IV, a GAF score between 51 and 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF score between 61 and 70 reflect mild symptoms or some difficulty in social, occupational, or school functioning.  As noted, the Veteran demonstrated psychiatric symptoms indicative of moderate to moderately severe impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships.

However, at no point prior to August 7, 2009 does the Veteran's psychiatric PTSD meet the criteria for the 70 percent rating.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.

Rather, the treatment records note the Veteran was oriented; his thought process/content was unremarkable; exhibited no psychosis; did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behavior, present homicidal or suicidal thoughts; and, demonstrated good impulse control.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, is not shown.  Thus, the Board finds that the Veteran's overall symptomatology picture, most nearly approximates assignment of the 50 percent rating since September 13, 2007.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

For all the foregoing reasons, the Board finds that a 50 percent, but no higher, rating for the PTSD is warranted, effective September 13, 2007, the date of the award of service connection for PTSD.  However, a rating in excess of 50 percent is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


Period from August 7, 2009

After considering medical evidence of record for this time period, the Board finds that the Veteran's service-connected PTSD does not warrant a rating in excess of 70 percent for the period from August 7, 2009.  At no point since August 7, 2009 has the Veteran's psychiatric disability met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating.

Rather, the treatment records note the Veteran was oriented; his thought process/content was unremarkable; exhibited no delusions and understood the outcome of his behavior; did not exhibit hallucinations, delusions, inappropriate behavior, homicidal or suicidal thoughts; and, demonstrated fair to good impulse control.  

The Board further finds that the assigned GAF scores during this time period which ranged from 45 to 50 appear consistent with a 70 percent rating.  According to the DSM-IV, a GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  As noted, the evidence for this time period reflects that the Veteran demonstrated psychiatric symptoms indicative of serious impairment in social and occupational, functioning with deficiencies in most areas which interfere with routine activities.  After considering the totality of the evidence of record, the Board finds that the criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD were not met for the period from August 7, 2009.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).

B.  Degenerative Disc Disease of the Lumbar Spine

In the appealed rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned 10 percent ratings for the disability, effective on September 13, 2007.  

In a June 2012 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability to 20 percent effective on May 2, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the lumbar spine disability remains on appeal.  See AB v. Brown supra.  

The RO evaluated the Veteran's lumbar spine disability under diagnostic code (DC) 5242, the criteria for evaluating degenerative arthritis of the spine.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background 

At an October 2007 VA examination, the Veteran's range of motion of the lumbar spine was forward flexion 0 to 90 degrees (pain at 90 degrees), extension 0 to 30 degrees (pain at 30 degrees), right and left lateral flexion 0 to 30 degrees (without pain) and right and left lateral rotation 0 to 30 degrees (without pain).  There was no muscle spasm and straight leg raising test was negative bilaterally.  Repetitive motion resulted in no change in range of motion.  He was able to walk on his heels without difficulty.  X-ray results showed grade I anterolisthesis L5 on S1 with L5 anterior to S1 and intervertebral disc space narrowing at L4-L5.  The diagnosis was degenerative disc disease of the lumbar spine with no limitation of motion.  

A June 2008 MRI showed small to moderate central posterior disc protrusion at L4-5 and mild disc bulge at L5-S1.  There was no significant spinal stenosis at any level.

A July 2008 VA treatment record reflects that the Veteran had "functional" range of motion in his spine in flexion, extension, lateral rotation and side bending; although he complained of pain in all directions.  No paraspinal muscle spasms were noted.

A June 2009 VA treatment record reflects that the Veteran's active range of motion of the back was grossly within full limits (WFL) except flexion which was approximately 75 percent.  The Veteran had increased pain with flexion.  His lumbar spine was noted to be tender.  He denied having radicular symptoms.

An August 2009 VA treatment record reflects the Veteran's complaint of back pain.    Objectively, there was no bruising, deformity tenderness or CVA tenderness of the back.  The assessment was lumbar strain.

At a May 2012 VA examination, the Veteran's range of motion of the lumbar spine was forward flexion 0 to 30 degrees (with pain throughout), extension 0 to 10 degrees (with pain throughout), right and left lateral flexion 0 to 10 degrees (with pain throughout) and right and left lateral rotation 0 to 10 degrees (with pain throughout).  He did not have additional limitation in range of the thoracolumbar spine following repetitive motion.  The Veteran did have tenderness to palpation in the lumbar paraspinous muscles and guarding or muscle spasms; however, the guarding and muscle spasm did not result in abnormal gait or spinal contour.  He did not have any neurologic abnormalities or findings related to the lumbar spine disability.  Although the Veteran did have intervertebral disc syndrome (IVDS), he had not experienced any incapacitating episodes in the past 12 months.

Analysis

Period prior to May 2, 2012

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of an initial rating higher than 10 percent for the lumbar spine disability for the period prior to May 2, 2012.   The criteria for the next higher 20 percent rating would require forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such disability is simply not demonstrated during this time period.  Additionally, as the Veteran is not shown to have experienced any incapacitating episodes of disc disease, a higher rating based on incapacitating episodes is not warranted during this time period.   

On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine for the period prior to May 2, 2012 must be denied.  

Period from May 2, 2012

On examination in May 2012, the Veteran was noted to have forward flexion of the lumbar spine from 0 to 30 degrees (with pain throughout).  Given these findings, the Board finds that the service-connected lumbar spine disability more closely approximates that of restriction of thoracoloumbar flexion to 30 degrees or less for this time period of the appeal.  Hence, in resolving all reasonable doubt in the Veteran's favor, an increased rating of 40 percent, but not higher is warranted.  

The Veteran is not shown to have unfavorable ankylosis of the entire thoracolumbar spine.  Additionally, as the Veteran is not shown to have experienced any incapacitating episodes of disc disease, a higher rating based on incapacitating episodes is not warranted.  

For all the foregoing reasons, the Board finds that a 40 percent, but no higher, rating for the degenerative disc disease of the lumbar spine is warranted, effective May 2, 2012.  However, a rating in excess of 40 percent is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 40 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56(1990).

C.  Migraines

In the appealed rating decision, the RO granted service connection for migraines and assigned a non-compensable rating for the disability, effective on September 13, 2007.  

In a June 2012 rating decision, the RO increased the evaluation for the service-connected migraines to 50 percent effective on November 25, 2009.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the migraines remains on appeal.  See AB v. Brown supra.  

The RO evaluated the Veteran's migraines under DC 8100, the criteria for evaluating migraines.  Under DC 8100, a noncompensable rating is assigned for headaches with less frequent attacks.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Factual Background 

At an October 2007 VA examination, the Veteran reported that his migraines were stress induced.  He complained that severe migraines could last for two days.  He stated that in the past year he had only suffered 2 migraine attacks with no loss of work time (in previous years he had missed work due to his migraines.  His headaches were located in the frontal area and at times in the periorbital area.  Migraine episodes were accompanied by nausea and vomiting on occasions.  He also got photophobic.  Since his discharge from service, he had not suffered a severe episode of migraine headache.  

In a December 2007 VA treatment record, the Veteran reported that he last had a migraine four to six weeks earlier.  In a November 2009 VA treatment record, the Veteran complained of having had four migraine headaches over the past six days.  Zomig offered little relief.  His migraines were accompanied by nausea but not vomiting.

At the May 2012 VA examination, the Veteran complained that his now occurred two to three times per month and lasted anywhere from four to six hours.  His Imitrex autoinjector offered good relief.  

He described the headache pain as a pulsating or throbbing head pain on the left side of his head.  He experienced nausea, vomiting and sensitivity to light associated with the headaches.  He indicated that he had characteristic prostrating attacks of headache pain more frequently than once per month; however, he did not have very frequent prostrating and prolonged attacks of migraine headache pain.

Analysis

Period prior to November 25, 2009

At no point prior to November 25, 2009 has the Veteran's migraines met the criteria for a compensable rating.   As noted above, a compensable, 10 percent, rating is assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  However, the Board notes that on examination in October 2007, the Veteran stated that in the past year he had only suffered 2 migraine attacks with no loss of work time.  Thus, a compensable rating is not warranted for the Veteran's migraines for the time period prior to November 25, 2009.

Period from November 25, 2009
 
As noted above, in a June 2012 rating decision, the RO increased the evaluation for the service-connected migraines to 50 percent, the maximum rating for migraines, effective on November 25, 2009.  To be discussed in further detail herein below, the rating schedule contemplates the Veteran's level of disability and symptomatology, and is adequate for rating his migraines; therefore referral for consideration of a higher rating on an extra-schedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  For all the foregoing reasons, the Board finds that a rating in excess of 50 percent is not warranted for the time period from November 25, 2009.





D.  Left Ankle

In the appealed rating decision, the RO granted service connection for left ankle strain and assigned a 10 percent rating for the disability, effective on September 13, 2007.  

In a June 2012 rating decision, the RO increased the evaluation for the service-connected left ankle strain to 20 percent effective on May 2, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the migraines remains on appeal.  See AB v. Brown supra. 

 The RO evaluated the Veteran's left ankle disability under DC 5271, the criteria for evaluating limited ankle motion.  Under DC 5271, a 10 percent evaluation is assigned for moderate limited ankle motion.  A 20 percent evaluation is warranted for marked limited ankle motion.

Factual Background 

In an October 2007 VA examination, the Veteran complained of left ankle pain, rated a 4 out of 10 on a daily basis.  He indicated that the pain increased when he walked for more than a quarter of a mile or stood in one place for more than 10 minutes.  He reported that he had instability, swelling and stiffness; he also stated that he was unable to run, squat, or play sports as much as he used to.  He was unable to take pain medication due to his history of bleeding ulcer.

Objectively, the left ankle was tender on palpation over the left medial malleolar area.  There was no effusion.  Range of motion was limited to 0 to 5 degrees without pain, 5 to 10 degrees with pain on dorsiflexion; plantar flexion was 0 to 45 degrees, with pain at 45 degrees.  There was no change in range of motion following repetitive use.  There was limitation on eversion; however, inversion was noted to be intact.  Sensory function was normal; Achilles tendon was well aligned and nontender; and, the arches were preserved, even on weight bearing.

In a June 2008 VA podiatry treatment record, the Veteran complained of chronic pain in his left ankle.  Objectively, his left ankle was painful with pressure on range of motion.  There appeared to be muscle weakness on the left side.  There was no evidence of acute redness or swelling.  X-ray results were unremarkable.  A July 2008 VA treatment record reflects that the Veteran had left ankle limitation of movement.  

In a May 2012 VA examination, the Veteran complained that his left ankle felt as though it had shards of glass in the joint.  Objectively, range of motion of the left ankle was as follows:  plantar flexion to 30 degrees (with pain throughout); dorsiflexion to 5 degrees (with pain throughout).  After repetitive use, range of motion was as follows: plantar flexion to 20 degrees and 0 degrees of dorsiflexion.  The Veteran was noted to have pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  There was no ankylosis of the left ankle.

Analysis

Period prior to May 2, 2012

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of an initial rating higher than 10 percent for the left ankle disability for the period prior to May 2, 2012.   The criteria for the next higher 20 percent rating would require marked limitation of motion.  The Board finds that the evidence of record does not suggest such disability.  In this regard, on examination in October 2007, the Veteran had full plantar flexion (0-45 degrees) with pain only at the endpoint and dorsiflexion to 10 degrees (with pain from 5-10 degrees).   There was no change in range of motion following repetitive use; sensory function was normal; Achilles tendon was well aligned and nontender; and, the arches were preserved, even on weight bearing.  Although additional records indicate he had limitation of range of motion, it is not shown to be marked in nature.  Additionally, as the Veteran is not shown to have ankylosis or malunion of the os calcis or astrangalus, a higher rating under other diagnostic criteria contemplating ankle disabilities is not warranted either.  Thus, for the time period prior to May 2, 2012, the Board finds that the Veteran's left ankle disability most nearly approximates the lower evaluation and a rating in excess of 10 percent is denied.

 Period from May 2, 2012

A 20 percent rating is the highest rating assignable under DC 5271.  As the Veteran is not shown to have ankylosis of the left ankle, a higher rating under other diagnostic criteria contemplating ankle disabilities is not warranted.   To be discussed in further detail herein below, the rating schedule contemplates the Veteran's level of disability and symptomatology, and is adequate for rating his left ankle strain; therefore referral for consideration of a higher rating on an extra-schedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  For all the foregoing reasons, the Board finds that a rating in excess of 20 percent is not warranted for the time period from May 2, 2012.
 
E.  Knees

In the appealed rating decision, the RO granted service connection for degenerative arthritis of the left knee and patellofemoral syndrome of the right knee and assigned non compensable ratings for each disability, effective on September 13, 2007.  

The RO evaluated the Veteran's left knee disability under DC 5010, the criteria for evaluating arthritis due to trauma.  The RO evaluated the Veteran's right knee disability under DC 5024 which instructs that the disability be rated on limitation of motion of the affected part as degenerative arthritis.  Under DC 5010, arthritis due to trauma is rated as degenerative arthritis (DC 5003).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is also for assignment where there is arthritic change and some limitation of motion.  A 20 percent evaluation is assigned in cases of x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Factual Background 

The October 2007 report of VA examination reflects the Veteran's complaint of pain in both knees, left worse than right.  He rated the intensity of the knee pain as 3-4 out of 10 on the left knee and a 1 out of 10 on the right knee.  He complained of stiffness, more often on the right knee, but denied any swelling or dislocations.  He could only walk for a quarter of a mile or stand for 10 to 15 minutes due to his knee disabilities.  Walking for extended periods of time or at a brisk pace caused his knees to ache.  Rest alleviated the knee pain.  He used no assistive devices for his knee disabilities.  Household activities and work were affected by his decreasing mobility.

Objectively, he had crepitus in motion; however, he had full range of motion of both knees without pain.  There was no change in range of motion following repetitive use.  He had no tenderness on palpation of the right knee; on the left knee, tenderness was noted on the infrapatellar area.  Lachman's, McMurray's, varus valgus and anterior drawer tests were all negative for instability.  X-ray results showed mild degenerative change of the left knee and minimal patellofemoral joint space narrowing of the right knee.  The diagnoses were patellofemoral syndrome of the right knee, without limitation of motion and degenerative arthritis of the left knee, without limitation of motion.

A May 2008 VA treatment record reflects the Veteran's complaint of pain in the knees "all over."  The Veteran requested pain medication for the knee pain.

During the May 2012 VA examination, the Veteran complained that his knees were continuously painful and limited his ambulation to a few hundred yards on flat ground.  He denied locking or giving way; however, he reported that his knees would occasionally swell and continuously ached.

Objectively, on the right, he had full extension and flexion to 130 degrees (with painful motion throughout flexion); on the left, he had full extension and flexion to 130 degrees (with pain at the endpoint).  There was no change in range of motion following repetitive use.  He demonstrated pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight bearing.  There was no evidence of instability, or recurrent patellar subluxation/dislocation.

Analysis

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of compensable ratings for the left and right knee disabilities for the period prior to May 2, 2012.   The criteria for a compensable rating would require painful motion, arthritis and some limitation of motion, flexion limited to 45 degrees or extension limited to 10 degrees.  Prior to May 2, 2012, such impairment was not documented.  As dislocation of the semilunar cartilage, ankylosis, instability or impairment of the tibia and fibula are not demonstrated, compensable ratings for the left and right knee disabilities under those diagnostic codes is not warranted either.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that beginning May 2, 2012, compensable, 10 percent, ratings for the Veteran's left and right knee disabilities are warranted.  In this regard, the Board notes that on objective examination in May 2012, the Veteran demonstrated pain in range of motion.  To that end, the Board notes that with painful motion or arthritis and some limitation of motion, a 10 percent rating is for application.  Thus, the Board finds that 10 percent, but no higher, ratings for the degenerative arthritis of the left knee and patellofemoral syndrome of the right knee is warranted, effective May 2, 2012.  However, a rating in excess of 10 percent is not warranted.  The Board is aware that separate ratings for limitation of motion and instability may be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  However, given that instability of the left and right knees is not demonstrated, a separate rating for such is not warranted.  

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 10 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56(1990).

F.  Right Elbow

In the appealed rating decision, the RO granted service connection for tendonitis of the right elbow and assigned a non compensable rating for the disability, effective on September 13, 2007.  

The RO evaluated the Veteran's right elbow disability under DC 5024 which instructs that the disability be rated on limitation of motion of the affected part as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is also for assignment where there is arthritic change and some limitation of motion.  A 20 percent evaluation is assigned in cases of x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The normal range of knee motion is from 0 degrees (on extension) to 145 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Factual Background 

The October 2007 report of VA examination reflects that the Veteran denied any actual joint or bone pain, swelling, dislocation, subluxation or limitation of motion of the right elbow.  However, he complained of a three to four year history of deep cramping with overuse of the right arm.  He denied any weakness, fatigue, incoordination or paresthesia.  Regular activities of daily living were not affected by his right elbow disability.  

Objectively, there was no tenderness on the epicondyles.  On deep pressure palpation of the antecubital area there was a thickened tendon on the medial aspect that was tender on palpation.  There was no crepitus on motion and the Veteran had full range of motion of the elbow without pain.  There was no change in range of motion following repetitive use.  

Findings on VA examination in May 2012 were wholly unchanged from the October 2007 report of VA examination.

Analysis

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of compensable ratings for the right elbow disability.   The criteria for a compensable rating would require painful motion, arthritis and some limitation of motion or limitation of motion of the elbow joint.  Such impairment was not documented.  As ankylosis, radius or ulna impairment or supination and pronation impairment are not demonstrated, a compensable ratings for the right elbow disability under those diagnostic codes is not warranted either.

G.  Duodenal Ulcer

In the appealed rating decision, the RO granted service connection for duodenal ulcer and assigned a non compensable rating for the disability, effective on September 13, 2007.

The RO evaluated the Veteran's service-connected duodenal ulcer under 38 C.F.R. § DC 7305.  Under DC 7305, a 10 percent rating is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent heamatemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The October 2007 VA examination report reflects the Veteran's complaints of heartburn (5 days per week), weight gain, constant monitoring of his diet, avoiding of spices and gaseous foods and avoiding pain medication such as aspirin and ibuprofen.  He denied any definite symptoms of reflux or regurgitation.  On objective examination, the diagnosis was no evidence of typical reflux symptoms; history of peptic ulcer disease with no recurrence clinically.

The May 2012 VA examination report reflects that the Veteran had periodic abdominal pain associated with his duodenal ulcer.  

Analysis

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of compensable ratings for the duodenal ulcer.  The criteria for a compensable rating would require mild duodenal ulcer with recurring symptoms once or twice yearly.  Such impairment was not documented.  To that end, the objective medical evidence demonstrates that the Veteran had no clinical recurrence of his ulcer.  Thus, a compensable rating for the Veteran's duodenal ulcer is not warranted.  

H.  All Increased Rating Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claim for increase, have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  Although the Veteran's complaints of disabilities suggest interference with occupational functioning, it does not appear that his disabilities "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his disabilities at any time during the appeal periods, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right ankle disorder is denied.

An initial 50 percent rating, but no more, for the service-connected PTSD is granted for the period from September 13, 2007, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for the service-connected PTSD for the period from August 7, 2009 is denied.

An initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine for the period prior to May 2, 2012 is denied.

A 40 percent rating, but no more, for the service-connected degenerative disc disease of the lumbar spine is granted for the period from May 2, 2012, subject to the legal authority governing the payment of VA compensation.

An initial rating in excess of 10 percent for the service-connected migraines for the period prior to November 25, 2009 is denied.

A rating in excess of 50 percent for the service-connected migraines for the period from November 25, 2009 is denied.

An initial rating in excess of 10 percent for the service-connected left ankle strain for the period prior to May 2, 2012 is denied.

A rating in excess of 20 percent for the service-connected left ankle strain for the period from May 2, 2012 is denied.

An initial compensable rating for the service-connected degenerative arthritis of the left knee for the period prior to May 2, 2012 is denied.

An initial compensable rating for the service-connected patellofemoral syndrome of the right knee for the period prior to May 2, 2012 is denied.

A 10 percent rating, but no more, for the service-connected degenerative arthritis of the left knee is granted for the period from May 2, 2012, subject to the legal authority governing the payment of VA compensation.

A 10 percent rating, but no more, for the service-connected patellofemoral syndrome of the right knee is granted for the period from May 2, 2012, subject to the legal authority governing the payment of VA compensation.

An initial compensable rating for the service-connected tendonitis of the right elbow is denied.

An initial compensable rating for the service-connected duodenal ulcer is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


